UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

So hd ee ee ee eo eee x
UNITED STATES OF AMERICA : O4cr1i10 (DLC)
licv1556 (DLC)
-VV-
ANGELO DIPIETRO, : ORDER
Defendant. :
a a ne ee ee ee ee ee ee ei ee ee ee x

DENISE COTE, District Judge:

Angelo DiPietro is scheduled to be resentenced on May 20,
2021 on his conviction for violating 18 U.S.C. § 924 (c).
Resentencing is necessitated by the vacatur of a prior § 924 (c)
conviction in another case, but DiPietro is also challenging the
validity of the instant § 924(c) conviction via a petition
pursuant to 28 U.S.C. § 2255, This Court denied his § 2255
petition on March 29 and DiPietro has appealed that denial.

On April 29, the parties advised the Court that DiPietro
wished to undergo resentencing solely on his § 924(c} conviction
and did not want to pursue plenary resentencing. In accordance
with the parties’ expressed preference, the Court entered an
Order that set out the terms of the resentencing proceeding and
requested sentencing submissions from the parties.

On May 6, DiPietro filed a document styled as a “sentencing
submission.” The May 6t filing consisted of both a request that

the Court impose a sentence of 84 months on DiPietro’s § 924 (c)

 
conviction, the mandatory minimum sentence for the offense, and
a petition for compassionate release pursuant to 18 U.S.C. §
3582{c) (1) (A) that asked the Court to reduce the 84 month
sentence to time served or to impose the 84 month sentence to
run concurrently with DiPietro’s other sentences. On May 13,
the Government filed a reply to DiPietro’s submission that
concurred in the requested 84 month sentence but opposed the
motion for compassionate release.

DiPietro seeks compassionate release on his § 924(c)
conviction, but he is currently litigating the validity of that
conviction via a § 2255 petition that is currently on appeal to
the Second Circuit. Compassionate release is therefore denied
at this time. Accordingly, it is hereby

ORDERED that the May 6 motion for compassionate release is
denied. The denial is without prejudice to a renewed motion
that may be brought after the resolution of his current § 2255

challenge to his § 924(c) conviction.

Dated: New York, New York
May 18, 2021

NISE COTE
United States District Judge

 
